DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 8/27/2021. As directed by the amendment, claims 2, 7, and 11-17 were canceled, claims 1, 3-6, 8-10 and 16-20 were amended, and no new claims were added. Thus, claims 1, 3-6, 8-10, and 18-20 are pending for this application.
 
Drawings
Figures 4 is objected to because the unlabeled rectangular boxes (11, 12, 13, 14, 15, 16, 17, 18 in Fig. 4) should be provided with descriptive text (e.g. unlabeled rectangular box 12 should be provided with “massage element” inside the box or adjacent to the reference number). See 37 CFR 1.83(a).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
 
Specification
 The specification filed 8/27/2021 is objected to for failing to comply with 37 CFR 1.57 for failing to identify where the inadvertently omitted portion of the specification or drawings can be found in the prior-filed application. Until correction is made, the amendments are objected to for introducing new matter. See MPEP 2163.07.
Appropriate correction is required. 
  
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 
Claim(s) 1, 3-6, 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falinski (DE 102016204845, see machine translated copy attached) in view of Canahuati (WO 03101366).
  Regarding claim 1, Falinksi discloses (Fig. 5A-6) a massage system for a vehicle seat comprising: 
at least one massage element (massage units 2-1 to 2-n), wherein the at least one massage element is arranged in the vehicle seat (provided in seat 10, see Fig. 5A-6 and paragraph [0057]), wherein at least one massage element of the massage system is controlled automatically (automatic deactivation when occupant not in contact with massage unit, therefore control is automatic. See paragraph [0031]);
a communication interface (sensor system 21) which is configured to receive image data from an interior camera (“camera”, paragraph [0106]) and an analysis unit (“image analysis device”, paragraph [0106]) which is configured to determine a stature of a vehicle occupant in the vehicle seat based on the image data received (paragraph [0106]), wherein at least one massage element of the massage system is controlled depending on the stature of the vehicle occupant in the vehicle seat as detected (paragraphs [0035] and [0119]-[0122]).
Falinski does not disclose the massage system comprises a detection unit which is configured to determine the vibration behaviour of the vehicle seat. However, Canahuati teaches (Fig. 1-3) a massage system comprising a detection unit (massage modules 37a and 37b) which is configured to determine the vibration behaviour of the vehicle seat (monitors operation of massage motors to determine if operating correctly (page 3 lines 16-25), e.g. determines if 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage system of Falinski to include a detection unit which is configured to determine the vibration behaviour of the vehicle seat, as taught and suggested by Canahauti, for the purpose of providing feedback to user as to the operating status of the massage elements, thereby preventing inoperative motors from being activated and allow for user to be notified of which motors need to be replaced.
Regarding claim 3, modified Falinski discloses the massage system is configured to determine a stature of a vehicle occupant depending on the behaviour of at least one massage element under a load (control device 6 determines stature based on load of massage units 2, paragraphs [0034], [0105] and [0133]), wherein at least one massage element is controlled depending on the stature determined (paragraph [0030]).
Regarding claim 4, modified Falinski discloses wherein the massage system comprises a communication interface (man-machine interface, paragraph [0133]) which is configured to receive information from at least one sensor (position sensors, paragraph [0133]) integrated into the vehicle seat and an analysis unit (control device having alogrithms, paragraph [0133]) which is configured to determine a seat position of the vehicle seat based on the information received from the sensor, wherein at least one massage element of the massage system is controlled depending on the seat position determined (paragraph [0133]).
 Regarding claim 5, modified Falinski discloses the massage system comprises a terminal (input device, paragraph [0035]), wherein at least one massage element of the massage system is 
Regarding claim 6, modified Falinski discloses at least one massage element of the massage system is controlled depending on a vibration behavior of the vehicle seat (system monitors operation of massage motors to determine if operating correctly (page 3 lines 16-25), e.g. determines if normal, short circuit, open circuit, leakage conditions, etc. (page 8 lines 20-30), and if motor fault is determined (e.g. short circuit determined), motor is disabled, page 9 lines 4-13).
Regarding claim 8, Falinski discloses the massage elements (massage units 2-1 to 2-n) are arranged in the vehicle seat in a curve or linearly (Fig. 5A shows a linear arrangement, and paragraph [0118] recites “the massage units 2-1 to 2-n are arranged distributed uniformly along a height direction of the seat back 13 of the seat 10”. Furthermore, it is worth noting that Falinksi discloses the “number and arrangement of the massage units 2 can be varied depending on the application”, see paragraph [0110]).
Regarding claim 9, Falinski discloses the massage system is combined with an automatically controllable sound system (massage units 2-1 to 2-n coupled to playback device 5, paragraph [0115], which is automatically controlled by control device 6, see paragraphs [0064]).
Regarding claim 10, as best understood, Falinski discloses (Figs. 5A-6) a method for controlling a massage system in a vehicle, comprising: 
the massage system comprises at least one massage element (massage units 2-1 to 2-n), wherein the at least one massage element is arranged in the vehicle seat (provided in seat 10, see Fig. 5A-6 and paragraph [0057]), wherein at least one massage element of the massage system is 
a. determining a stature of a vehicle occupant using the interior camera (paragraph [0106]), 
b. communicating the stature determined to the communication interface (sensor system 21) of the massage system in the form of image data (paragraph [0106]), and
c. controlling at least one massage element of the massage system based on the communicated stature of the vehicle occupant (paragraphs [0035] and [0119]-[0122]).
wherein the massage system is configured to determine a stature of a vehicle occupant depending on the behaviour of at least one massage element under a load (control device 6 determines stature based on load of massage units 2, paragraphs [0034], [0105] and [0133]), wherein at least one massage element can be controlled depending on the stature determined (paragraph [0030]).
Regarding claim 18, Falinski discloses the massage elements (massage units 2-1 to 2-n) are arranged in the vehicle seat in a curve or linearly (Fig. 5A shows a linear arrangement, and paragraph [0118] recites “the massage units 2-1 to 2-n are arranged distributed uniformly along a height direction of the seat back 13 of the seat 10”. Furthermore, it is worth noting that Falinksi discloses the “number and arrangement of the massage units 2 can be varied depending on the application”, see paragraph [0110]). 
 Regarding claim 19, Falinski discloses the massage elements (massage units 2-1 to 2-n) are arranged in the vehicle seat in a curve or linearly (Fig. 5A shows a linear arrangement, and paragraph [0118] recites “the massage units 2-1 to 2-n are arranged distributed uniformly along a height direction of the seat back 13 of the seat 10”. Furthermore, it is worth noting that Falinksi 
Regarding claim 20, Falinski discloses the massage elements (massage units 2-1 to 2-n) are arranged in the vehicle seat in a curve or linearly (Fig. 5A shows a linear arrangement, and paragraph [0118] recites “the massage units 2-1 to 2-n are arranged distributed uniformly along a height direction of the seat back 13 of the seat 10”. Furthermore, it is worth noting that Falinksi discloses the “number and arrangement of the massage units 2 can be varied depending on the application”, see paragraph [0110]). 
 
Response to Arguments
Applicant’s arguments filed 8/27/2021 have been fully considered.
While applicant’s amendments to the specification filed 8/27/2021 overcame some of the drawing objections made in the previous Office Action, applicant did not address all the drawing objections, therefore the objections above have been maintained.
Regarding the objection to the specification, applicant is required to identify where the omitted portion of the specification can be found in the prior-filed foreign application in order to overcome objection.
Regarding rejection of claims 1 and 10, applicant argued “Canahuati merely checks whether the motors are inoperative, but does not detect a vibration behavior in order to control and/or adjust the massage system based on this behavior” (page 11 paragraph 2 Remarks).
The examiner respectfully disagrees for the following reasons. 
First, the limitation of controlling and/or adjusting massage system based on vibration is recited in claim 6, not claims 1 or 10. In response to applicant's argument that the references fail In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, when claim 6 is considered, while examiner acknowledges that the limitation applicant arguments above addressed is present in claim 6 (as opposed to claims 1 and 10 as argued by applicant), the examiner contends that this limitation is still taught by the Canahuarti reference. Specifically, claim 6 recites “at least one massage element of the massage system is controlled depending on a vibration behavior of the seat”, and Canahuarti teaches a system that monitors operation of massage motors to determine if operating correctly (page 3 lines 16-25), and if motor is determined to not being operating correctly (e.g. short circuit determined), said motor is disabled (page 9 lines 4-13). “Disabling” a motor (massage element of Canahuarti) is interpreted to fall within the scope of “controlling a massage applicant” as is claimed in claim 6.
 Applicant further argued that “Examiner failed to provide required evidence of a motivation for a person of ordinary skill in the art to perform such modification. While Canahuati may provide a reason for checking whether motors are inoperative, Canahuati fails to suggest why a person of ordinary skill in the art would be motivated to include this feature in a device such as the one disclosed in Falinski” (page 11 paragraph 3 Remarks).
Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Canahuati provides clear motivation to provide a detection unit to determine vibration behavior, as one of ordinary skill in the art would recognize that determining which motors are performing correctly or incorrectly is important to optimizing the therapeutic value provided by the massage device of Falinski as well as to prevent inoperative motor function to disrupt or impair this function (as well as to maintain safety of massage system user).
Therefore, rejection of claims 1 and 10 are maintained.
Applicant’s arguments regarding allowability of dependent claims have been considered but are moot due to rejection of all independent claims.
 
 Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785